Citation Nr: 1610651	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there is clear and unmistakable evidence (CUE) in the March 2008 Board of Veterans' Appeals decision denying service connection for hepatitis C and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) in which the Veteran was denied service connection for hepatitis C.  The Veteran has alleged that there is clear and unmistakable error in the denial of this claim.  

The Board notes that a number of additional issues have been appealed to the Board by the Veteran, including entitlement to service connection for bilateral knee disabilities, lung cancer, sleep apnea, high blood pressure, peripheral neuropathy of the lower extremities, bilaterally, heart disease and a leaking heart valve, as well as entitlement to special monthly compensation based on Aid and Attendance/Housebound, entitlement to an earlier effective date for the grant of service connection for PTSD, prior to December 14, 2011, and entitlement to service connection for hepatitis C.  The Veteran has requested a hearing for all of these issues as well.  However, as advised by the Board's Office of Litigation Support, the Board must first address the issue of CUE in a prior Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that a March 2008 Board decision denying his claims of entitlement to service connection for hepatitis C and PTSD contained CUE.  The Veteran previously testified before a Veterans Law Judge regarding entitlement to service connection for these issues in 2005.  However, he has since suggested that his prior Board decision in March 2008 was a result of CUE and he is now requesting a new hearing.  This issue has not yet been adjudicated.  As such, the Veteran should be scheduled for a hearing to address this issue.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




